Case: 4:18-cr-00182-HEA Doc. #: 50 Filed: 10/09/18 Page: 1 of 2 PageID #: 220


                                                                                    FILED
                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI                 OCT - 9 2018
                           EASTERN DIVISION                     U.S. DISTRICT COURT
 UNITED STATES OF AMERICA,          )                         EASTERN DISTRICT OF MO
                                                                      ST. LOUIS
                                    )
 Plaintiff,                         )
                                    )
 v.                                 ) No. Sl- 4:18 CR 182 HEA
                                    )
 RODOLFO EMILIO SAENZ               )
 Defendant.                         )
                                    )
                            INFORMATION

                                           COUNT I

     The United States Attorney charges that:

       On or about March 7, 2016, in the Eastern District of Missouri,

                                RODOLFO EMILIO SAENZ

with the intent to avoid a Currency or Monetary Instruments Reporting (CMIR) requirement, did

knowingly conceal more than $10,000.00 in currency or other'monetary instruments on his person

or in a conveyance and transported or attempted to transport the currency or other monetary

instruments from a place within the United States to a place outside the United States; to _wit,

Mexico.

       In violation of Title 31, United States Code, Section 5332(a)(l).

                                                    Respectfully submitted,
 Case: 4:18-cr-00182-HEA Doc. #: 50 Filed: 10/09/18 Page: 2 of 2 PageID #: 221




UNITED STATES OF AMERICA                        )
EASTERN DIVISION                                )
EASTERN DISTRICT OF MISSOURI                    )


     I, John T Davis, Assistant United States Attorney for the Eastern District of Missouri,

being duly sworn, do say that the foregoing information is true as I verily believe.




     Subscribed and sworn to before met · _ _ day of October 2018 .




                                                                           .. - ..
                                                                                .-
